Title: From Thomas Jefferson to John Garland Jefferson, 5 February 1791
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Philadelphia Feb. 5. 1791.

I received a considerable time ago your favor of Nov. 12. and have been prevented from answering it by an extraordinary press of business from which I am but just now emerging. I think Mr. Carr and yourself have acted prudently in dropping your acquaintance with Mr. Rind. I am not acquainted with his character, but I hope and trust it is good at bottom; but it is not marked by prudence, and the want of this might often commit those who connect themselves with him. I hope that that affair will never more be thought of by any body, not even by yourself except so far as it may serve as an admonition never to speak or write amiss of any body, not even where it may be true, nor to countenance those who do so. The man who undertakes the Quixotism of reforming  all his neighbors and acquaintances, will do them no good, and much harm to himself.—I am glad you are settled to your mind. I am persuaded that your present retirement is much more friendly to study than the situation of Charlottesville or it’s neighborhood. I need not advise a close pursuit of your studies, I know you are disposed to that. Learning and judgment are the endowments which will carry you forward in the profession of the law. Imagination is of less value, therefore neither to be cultivated nor encouraged. Rigid integrity is the first and most gainful qualification (in the long run) in every profession. Be so good as to remember me affectionately to my sister [Carr and] family, including Peter among them, and to be assured of [the] sincere attachment with which I am Dear Sir Your affectionate f[riend & servt.],

Th: Jefferson

